                                                   Case 2:18-cv-02062-WBS-AC Document 42 Filed 04/09/21 Page 1 of 2


                                              1
                                                  A PROFESSIONAL CORPORATION
                                              2   Carl L. Fessenden, SBN 161494
                                              3   David R. Norton, SBN 291448
                                                  350 University Ave., Suite 200
                                              4   Sacramento, California 95825
                                                  TEL: 916.929.1481
                                              5   FAX: 916.927.3706

                                              6   Attorneys for Defendants
                                                  COUNTY OF SAN JOAQUIN and SAN JOAQUIN COUNTY SHERIFF’S OFFICE
                                              7
                                                                            UNITED STATES EASTERN DISTRICT COURT
                                              8
                                                                               EASTERN DISTRICT OF CALIFORNIA
                                              9
                                             10   EDWARD BOWDEN,                                   CASE NO. 2:18-cv-2062-WBS-AC
                                             11                     Plaintiff,                     STIPULATION FOR DISMISSAL WITH
                                             12                                                    PREJUDICE OF COUNTY OF SAN
                                                  v.                                               JOAQUIN   AND    SAN   JOAQUIN
            350 University Ave., Suite 200




                                             13                                                    COUNTY SHERIFF’S OFFICE AND
               Sacramento, CA 95825




                                                  STATE OF CALIFORNIA, CALIFORNIA                  ORDER
PORTER | SCOTT



                 FAX: 916.927.3706
                 TEL: 916.929.1481




                                             14   DEPARTMENT OF CORRECTIONS AND
                                             15   REHABILITATION, COUNTY OF SAN
                                                  JOAQUIN, SAN JOAQUIN COUNTY
                                             16   SHERIFF’S OFFICE, and DOES 1 TO 100,             Complaint Filed: 03/16/2017
                                                  in their individual and official capacity,       Trial: 05/18/2021
                                             17
                                             18               Defendants.
                                                  ___________________________________/
                                             19
                                             20
                                             21            IT IS HEREBY STIPULATED and agreed by and between Plaintiff EDWARD BOWDEN
                                             22   and Defendants COUNTY OF SAN JOAQUIN and SAN JOAQUIN COUNTY SHERIFF’S
                                             23   OFFICE, that this action be dismissed in its entirety with prejudice pursuant to Fed. R. Civ. P.
                                             24   41(a).
                                             25            IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,
                                             26   including all attorneys’ fees.
                                             27   ///
                                             28   ///

                                                  {02402827.DOCX}                            1
                                                        STIPULATION FOR DISMISSAL WITH PREJUDICE OF COUNTY OF SAN JOAQUIN AND SAN
                                                                       JOAQUIN COUNTY SHERIFF’S OFFICE AND ORDER
                                                   Case 2:18-cv-02062-WBS-AC Document 42 Filed 04/09/21 Page 2 of 2


                                              1           IT IS SO STIPULATED.
                                              2
                                                  Dated: April 8, 2021                                 PORTER SCOTT
                                              3                                                        A PROFESSIONAL CORPORATION

                                              4
                                                                                                       By   /s/ David R. Norton
                                              5
                                                                                                               Carl L. Fessenden
                                              6                                                                David R. Norton
                                                                                                               Attorneys for Defendants
                                              7
                                              8
                                                  Dated: April 8, 2021                                 LAW OFFICE OF KATHLEEN CRIST
                                              9
                                             10                                                        By   /s/ Kathleen Crist (as approved on 4/8/21)
                                             11                                                                Kathleen Crist
                                                                                                               Attorney for Plaintiff
                                             12
            350 University Ave., Suite 200




                                             13                                                 ORDER
               Sacramento, CA 95825
PORTER | SCOTT



                 FAX: 916.927.3706
                 TEL: 916.929.1481




                                             14
                                                           Having reviewed the Stipulation of the parties, and good cause appearing, IT IS HEREBY
                                             15
                                                  ORDERED that the above-captioned action is dismissed with prejudice. Each party is to bear their
                                             16
                                                  own fees and costs, including all attorneys’ fees.
                                             17
                                                  Dated: April 8, 2021
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  {02402827.DOCX}                          2
                                                      STIPULATION FOR DISMISSAL WITH PREJUDICE OF COUNTY OF SAN JOAQUIN AND SAN
                                                                     JOAQUIN COUNTY SHERIFF’S OFFICE AND ORDER
